DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2000348138 A is a general background reference covering: The present invention relates to a blur correction device, a blur correction method, and a recording medium for image data of an English-language original, and more particularly, to a "number of divisions by a marginal distribution" and a "number of labeling" of a character string image. Is used to determine the "blurring degree" of the image data and perform appropriate density correction on the image data, (see abstract).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-14 are rejected under 35 U.S.C. 102(a1) as being participated by Imaizumi et al. (Imaizumi) (US 2020/0014820 A1).
Regarding claim 1, Imaizumi discloses an image processing apparatus (e.g., image processing apparatus 10, figure 1) comprising: 
at least one memory that stores a program (e.g., the recording circuit 15, a volatile memory, a nonvolatile memory, or a combination of these may be used, paragraph 42); and 
at least one processor that executes the program (e.g., arious types of processing performed by the image forming apparatus 1 are controlled by a controller (a computer including a processor, such as a central processing unit (CPU) or a digital signal processor (DSP)), paragraph 36) to perform: 
 	generation of a binary image from a multivalued image by using a threshold (e.g., The image processing computation circuit 13 performs image processing on the input image data, and generates new image data. Examples of the image processing include resolution change processing, smoothing processing, sharpening processing, gradation converting processing such as gamma correction, monochrome-color converting processing, and processing for changing image data to data having a different number of gradations, such as a black-and-white binary image or a multi-gradation image (for example, a gray-scale image), paragraph 40); 
 	generation of an edge image by correcting a position of an edge extracted from the multivalued image, based on the multivalued image (e.g., filtering, which is 
 	generation of a synthetic binary image by synthesizing the edge image and the binary image (e.g., In addition, in comparison between the first evaluation image and the second evaluation image, for example, when a change in the image edge (outline) in an image is to be focused on, an edge detection operator for extracting an edge is applied to each image. Thus, an edge image is generated, paragraph 74).  

Regarding claim 3, Imaizumi discloses wherein the correction of the position of the edge extracted from the multivalued image is performed based on a gradation value of the multivalued image (e.g., A merit of execution of outline extraction processing is to detect a change in an edge portion of an image sensitively in determination of the amount of the change described below. For example, assume the case where image data to be processed is data of an image including a high-density character image. Even when the ratio of the change to the entire image is minute, if the outline shape of a character image is changed due to binarization, the character may be illegible due to occurrence of distortion of the character. The outline extraction processing is particularly effective to detect such a phenomenon sensitively. Therefore, a first′ evaluation image and a second′ evaluation image are generated by performing the preprocessing and the outline extraction processing on each of the first evaluation image described above and the second evaluation image after normalization. A difference image is generated from 

Regarding claim 4, Imaizumi discloses wherein the edge image is generated by generating a pixel of an edge candidate based on a gradient of a gradation value of the multivalued image and further correcting a position of the pixel of the edge candidate based on the gradient of the gradation value of the multivalued image (e.g., in comparison between the first evaluation image and the second evaluation image, for example, when a change in the image edge (outline) in an image is to be focused on, an edge detection operator for extracting an edge is applied to each image. Thus, an edge image is generated, paragraph 74).  

Regarding claim 5, Imaizumi discloses wherein the edge image is generated by correcting the position of the pixel of the edge candidate to a pixel adjacent to a pixel of the multivalued image corresponding to the pixel of the edge -21 -10208228US01 candidate and having a smaller gradation value (e.g., Sharpening filtering is performed on the image, which is obtained after the contrast adjustment processing, to convert a blurry image into a sharp image. On the contrary, filtering, which is called smoothing filtering, is performed to convert an image, in which edge portions are too conspicuous and which gives a stiff impression, into a smooth image. Thus, appropriate filtering for an output image is performed. This image processing is implemented by a spatial filtering unit performing a convolution operation on a target pixel and its surrounding pixels in an image with a coefficient called a filter kernel, paragraph 55).  

Regarding claim 6, Imaizumi discloses wherein the interpolation process includes a shading process to be performed to the synthetic binary image and regeneration of a synthetic binary image from the image subjected to the shading process (e.g., a merit of execution of outline extraction processing is to detect a change in an edge portion of an image sensitively in determination of the amount of the change described below. For example, assume the case where image data to be processed is data of an image including a high-density character image. Even when the ratio of the change to the entire image is minute, if the outline shape of a character image is changed due to binarization, the character may be illegible due to occurrence of distortion of the character (Note: which is noise). The outline extraction processing is particularly effective to detect such a phenomenon sensitively. Therefore, a first′ evaluation image and a second′ evaluation image are generated by performing the preprocessing and the outline extraction processing on each of the first evaluation image described above and the second evaluation image after normalization. A difference image is generated from the first′ evaluation image and the second′ evaluation image. Thus, difference image data sensitive particularly to a change in an edge portion, paragraph 76).  

Regarding claim 7, Imaizumi discloses wherein the synthetic binary image is generated by performing noise determination to the edge image and synthetizing the binary image and the edge image based on a result of the noise determination (e.g., a merit of execution of outline extraction processing is to detect a change in an edge portion of an image sensitively in determination of the amount of the change 

Regarding claim 8, Imaizumi discloses wherein the synthetic binary image is generated by synthesizing the binary image and the edge image determined in the noise determination as being not noise (referring to paragraphs 76, 77).  

Regarding claim 9, Imaizumi discloses wherein it is determined in the noise determination that the edge image is the noise, in at least any one of a case where a CC (Connected Component) is extracted from the edge image and a height of the extracted CC is larger than a threshold and a case where the height of the extracted CC is smaller than the threshold and pixels of the CC and the binary image are not continuous as a result of synthesizing the CC and the binary image (e.g., after the first FIG. 5, after the first preprocessing on the input image data, the outline extraction processing described above is performed as a first extraction process (step S152), and the first′ evaluation image is generated and recorded (from step S154 to step S156). Similarly, after the second preprocessing on the input image data, the outline extraction processing described above is performed as a second extraction process (step S158), and the second′ evaluation image is generated and recorded (from step S160 to step S162). In step S118, the feature-value computing circuit 14 generates difference image data on the basis of the first′ evaluation image and the second′ evaluation image. In step S112, when a black-and-white binary image has been generated on the basis of the input image data, the black-and-white binary image is normalized in advance, and the outline extraction processing is performed on the normalized image, paragraphs 76, 77).  

Regarding claim 10, Imaizumi discloses wherein the multivalued image is an image obtained by scanning a document (e.g., MFPs including auto document feeders (hereinafter abbreviated as “ADFs”) for transporting paper to scanner portions for reading documents have become popular. Instead of an operation in which sheets of a document are set and scanned one by one, when sheets of a document, which are to be read, are set as a set to an ADF and scanning is started, the ADF may scan the sheets of a document one by one automatically and continuously, paragraph 3).  


Regarding claim 12, Imaizumi discloses wherein a CC is extracted from the multivalued image, a character candidate area is generated based on a position of the extracted CC, and the identification of the blurred character area is performed in regard to the generated character candidate area (e.g., as spatial filtering involving execution of a convolution operation, a moving average filter, a weighted average filter, and the like are typically known. A target pixel in an image which is input by applying such a filter has a pixel value obtained by averaging the target pixel and its surrounding pixels. Thus, a change in pixel values is made gentle, which indicates that smoothing processing has been performed, paragraphs 55, 56).

Regarding claim 14, claim 14 is a non-transitory computer-readable storage medium with limitations similar to limitations of claim 1. Therefore claim 14 is rejected as set forth above as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (Imaizumi) (US 2020/0014820 A1) as applied to claim 1 above, and further in view of Ishikawa et al. (Ishikawa) (US 9,694,598 B2).
Regarding claim 2, Imazumi does not specifically disclose wherein the at least one processor executes the program to further perform an interpolation process to the synthetic binary image.  
	Ishikawa discloses wherein the at least one processor executes the program to further perform an interpolation process to the synthetic binary image (e.g., the conversion processing is performed by using a three-dimensional lookup table together with interpolation operation. The 8-bit image data dealt with in the image processing section 402 has a resolution of 600 dpi. Binary data obtained by quantization in the 408 has a resolution of 1200 dpi, column 8, lines 15-21).  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaizumi to include wherein the at least one processor executes the program to further perform an interpolation process to the synthetic binary image as taught by Ishikawa. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Imaizumi by the teaching of Ishikawa to have better image quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/QUANG N VO/Primary Examiner, Art Unit 2672